heading for mandamus                                                



No. 04-02-00179-CV
IN RE UNIVERSAL FOREST PRODUCTS, INC.
Original Mandamus Proceeding

Arising from the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-18096
Honorable John J. Specia, Jr., Judge Presiding

PER CURIAM
Sitting:	Alma L. López, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
 
Delivered and Filed:   March 27, 2002
MOTION TO DISMISS GRANTED; PETITION DISMISSED
	Relator filed an unopposed motion to dismiss the petition for writ of mandamus,
stating the parties have fully compromised and settled all issues in dispute.  The motion is
granted.  See Tex. R. App. P. 42.1(a)(2).  The petition for writ of mandamus is dismissed. 
Costs of appeal are taxed against the parties who incurred them. 
							PER CURIAM
Do Not Publish